      Case 2:19-cv-02588-HLT-JPO Document 1 Filed 09/27/19 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

ROBERT GRIPPIN,                                  )
                                                 )
              Plaintiff,                         )
                                                 )
v.                                               )
                                                 )       Case No. 2:19-CV-02588
THE BLAIR MILLING & ELEVATOR                     )
COMPANY, INC.,                                   )
                                                 )       JURY TRIAL DEMANDED
              Defendant.                         )

                                      COMPLAINT

      COMES NOW, Plaintiff Robert Grippin, by and through the undersigned counsel,

and states and alleges as follows for his Complaint for Damages against Defendant The

Blair Milling & Elevator Company, Inc. (“Defendant”):

                                   INTRODUCTION

         1.   In violation of the Americans with Disabilities Act (“ADA”) and The

Americans with Disabilities Act Amendments Act of 2008 (“ADAAA”), 42 U.S.C. §12101

et seq., Plaintiff, while an employee of Defendant, was subjected to unlawful

discrimination based on his status as an individual with a disability/perceived disability

and was retaliated against for his complaints and opposition to discrimination and

harassment based on his disability/perceived disability.

         2.   Further, Plaintiff was retaliatorily discharged in violation of public policy

due to his filing of a Kansas workers’ compensation claim.

         3.   Plaintiff seeks compensatory and punitive damages against Defendant.

                                        PARTIES

         4.   Plaintiff is and was at all times relevant to the allegations contained herein,

a resident and citizen of Atchison, Atchison County, Kansas.

                                             1
      Case 2:19-cv-02588-HLT-JPO Document 1 Filed 09/27/19 Page 2 of 12




         5.   Defendant is and was at all times relevant herein, a Kansas corporation that

conducted business in the state of Kansas at its location in Atchison, Kansas, which was

its principal place of business, and is therefore a citizen of Kansas. Defendant is and was

at all relevant times herein an employer within the meaning of the ADA/ADAAA.

                            JURISDICTION AND VENUE

         6.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331 as

the matter involves a question of federal law under the ADA/ADAAA.

         7.   Upon information and belief, at relevant times, Defendant was person

engaged in an industry affecting commerce who had 15 or more employees and is an

“employer” as defined in 42 U.S.C. § 12111.

         8.   The Court has supplemental jurisdiction over the state law claims pursuant

to 28 U.S.C. § 1367.

         9.   Jurisdiction is proper over Defendant because it transacted business in the

State of Kansas and the acts or omissions alleged herein occurred in the State of Kansas.

         10. Venue is proper in this Court as the alleged acts, omissions, and occurrences

giving rise to the claims asserted occurred in Atchison, Atchison County, Kansas.

                             CONDITION PRECEDENT

         11. Plaintiff filed a timely Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on or about January 9, 2019, which generated a

charge number of 563-2019-00724. A true and correct file-stamped copy of the charge,

with date of birth redacted, is attached hereto as Exhibit A and incorporated herein by

reference.

         12. Plaintiff thereafter received his Notice of Right to Sue issued by the EEOC

dated July 5, 2019 permitting him to assert the federal claims alleged herein. A true and

                                              2
      Case 2:19-cv-02588-HLT-JPO Document 1 Filed 09/27/19 Page 3 of 12




correct copy of the Notice is attached hereto as Exhibit B and incorporated herein by

reference.

         13. This action is timely filed with the Court and Plaintiff has met all conditions

precedent to the filing of this action.

                               FACTUAL ALLEGATIONS

         14. Plaintiff is and was at all times relevant herein an employee of Defendant.

Plaintiff was employed by Defendant for four-plus years before his termination in or

about July 2018 and, at the relevant times prior to his workplace injury, held the position

of grain elevator operator.

         15. On or about August 16, 2017, Plaintiff sustained injury to his right shoulder

while in the course and scope of his employment with Defendant as a grain elevator

operator.

         16.   Following this incident, Plaintiff’s injury was reported to Defendant, and

Defendant prepared an Employer’s Report of Accident on or about August 17, 2017.

         17. Following his injury, Plaintiff made a claim through the Kansas Division of

Workers Compensation.

         18. As a result of his injury, Plaintiff received medical treatment, including a

right shoulder arthroscopy surgical procedure which was performed on or about

November 16, 2017

         19. Plaintiff took part in physical therapy following his injury.

         20. On or about February 28, 2018, Plaintiff’s treating physician released him

back to work full duties, but placed him on a permanent, long-term restriction on him

that he was not to engage in repetitive lifting of more than 50 pounds. He was otherwise

released to perform activities as tolerated at work.

                                             3
      Case 2:19-cv-02588-HLT-JPO Document 1 Filed 09/27/19 Page 4 of 12




         21. Plaintiff’s condition of having a permanent, long-term restriction that he

was not to engage in repetitive lifting of more than 50 pounds constitutes a disability

and/or Defendant perceived or regarded Plaintiff’s condition as a disability, as defined in

the ADA/ADAAA.

         22. Plaintiff’s permanent, long-term restriction of not engaging in repetitive

lifting of more than 50 pounds was a disability/perceived disability that he did not have

prior to his sustaining his workplace injury on or about August 16, 2017.

         23. Upon information and belief, Defendant knew or should have known of

Plaintiff’s above-described permanent, long-term restriction on or about, or soon after,

February 28, 2018.

         24. Following his release with permanent, long-term restriction, Plaintiff

continued to attend physical therapy appointments per the recommendation of his

treating physician, until approximately March/April 2018.

         25. Following his return to work at Defendant’s business after his workplace

injury, supervisor Dustin Mercer made derogatory remarks to Plaintiff regarding his

disability/perceived disability including comments such as, with respect to Plaintiff’s

need to attend physical therapy appointments, that Plaintiff was “milking it.”

         26. Following Plaintiff’s return to work after his release from care from his

workplace injury, he was placed in a position as a feed packer/packing floor

employee/sewing machine operator; he also performed sweeping.

         27. Following his return to work after his workplace injury, Plaintiff was able to

perform the essential functions of his job duties as feed packer/packing floor

employee/sewing machine operator such as sweeping, sewing, etc. with or without

reasonable accommodation.

                                            4
      Case 2:19-cv-02588-HLT-JPO Document 1 Filed 09/27/19 Page 5 of 12




         28. Plaintiff’s disability/perceived disability did not prevent Plaintiff from

performing the duties and responsibilities of these positions.

         29. Despite having knowledge of his permanent, long-term restriction,

Plaintiff’s supervisor Mr. Mercer would tell Plaintiff that Plaintiff needed to repetitively

move bags that were 50 pounds or more.

         30. Plaintiff advised Mr. Mercer that Plaintiff was unable to do such work due

to his permanent, long-term restrictions, but Mr. Mercer criticized Plaintiff on one or

more occasions where he, for example, called Plaintiff a “girl” or a “little bitch.”

         31. Further, due to Mr. Mercer’s criticisms of Plaintiff following Plaintiff’s

return to work, other employees would give Plaintiff a hard time as well, which included

being told Plaintiff was using his shoulder as an “excuse.”

         32. Following Plaintiff’s return to work after his workplace injury, he

complained to ownership of Defendant about how Plaintiff was being bullied by Mr.

Mercer because Plaintiff was not able to do certain activities because of his above-

described permanent, long-term restriction.

         33. Plaintiff’s claim with the Kansas Division of Workers’ Compensation was

resolved in or about April/May 2018.

         34. Plaintiff was written up by his employer twice after his return to work, in or

about June and July 2018, as further discrimination/retaliation based on Plaintiff’s

disability/perceived disability.

         35. The write-ups Plaintiff received after his return to work following his August

2017 workplace injury were merely pretextual.

         36. Plaintiff was subsequently terminated from his position with Defendant The

Blair Milling & Elevator Company, Inc. in or about the week of July 9, 2018 as

                                              5
       Case 2:19-cv-02588-HLT-JPO Document 1 Filed 09/27/19 Page 6 of 12




discrimination/retaliation due to Plaintiff’s disability/perceived disability and his filing

of a workers’ compensation claim.

         37. As a result of Defendant’s discriminatory conduct, acts and omissions,

Plaintiff has incurred lost wages, loss of enjoyment of life, mental anguish, and emotional

distress, including stress, anxiety, humiliation and degradation.

         38. The conduct set forth herein constitutes violations of the ADA/ADAAA.

         39. At all times mentioned herein, the above referenced perpetrators, including

Dustin Mercer and other employees, were agents, employees and servants of Defendant

and were at all such times acting in within the course and scope of their employment,

and/or their actions were expressly authorized or ratified by Defendant, thus making

Defendant liable under the doctrine of respondeat superior.

                             COUNT I
      ADA – DISABILITY/PERCEIVED DISABILITY DISCRIMINATION

         40. Plaintiff incorporates herein by reference the allegations contained in the

preceding paragraphs as though fully set forth herein.

         41. The ADA/ADAAA prohibits discrimination against a person who has or is

regarded as having a physical impairment that substantially limits one of more of his or

her major life activities.

         42. The conduct and actions by the above-described perpetrators were

performed on the basis of Plaintiff’s disability/perceived disability and constitute

discrimination based on disability.

         43. By failing and refusing to engage in the interactive process; and/or refusing

to accommodate Plaintiff with respect to his disability; and/or refusing to allow Plaintiff




                                             6
      Case 2:19-cv-02588-HLT-JPO Document 1 Filed 09/27/19 Page 7 of 12




to continue to work when he was fully released for duty, Defendant engaged in conduct

that is prohibited by the ADA/ADAAA. 42 U.S.C.§ 12101, et seq.

         44. Plaintiff suffered tangible adverse employment actions as a result of

Defendant conduct as referenced herein.

         45. Defendant’s conduct caused Plaintiff mental anguish and emotional

distress, including embarrassment, stress, anxiety and depression.

         46. The conduct of Defendant described herein would have detrimentally

affected a reasonable person in Plaintiff’s position.

         47. Defendant’s treatment of Plaintiff was discriminatory in nature and was

based upon Plaintiff’s status as a person who has or is regarded as having a physical

impairment that substantially limits one or more major life activities.

         48. Supervisory and administrative-level employees of Defendant knew or

should have known of the discrimination but that failed to appropriately address the

problem and further failed to implement effective and appropriate procedures to stop the

discrimination.

         49. As a result of Defendant’s discriminatory conduct, acts and omissions,

Plaintiff has incurred lost wages, loss of enjoyment of life, mental anguish, and emotional

distress, including stress, anxiety, humiliation and degradation.

         50. The actions and conduct set forth herein were outrageous and showed evil

motive, reckless indifference or conscious disregard for the rights of Plaintiff and

therefore Plaintiff is entitled to punitive damages from Defendant to punish Defendant

and to deter it and others from similar conduct.

        51.   At all times mentioned herein, the above-referenced perpetrators, including

Dustin Mercer and other employees, were employees, agents and servants of Defendant

                                             7
      Case 2:19-cv-02588-HLT-JPO Document 1 Filed 09/27/19 Page 8 of 12




and were at all such times acting within the course and scope of their employment with

Defendant and/or their actions were expressly authorized by Defendant making

Defendant liable under the doctrine of respondeat superior.

       WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant on

Count I of his Complaint, for a finding he has been subjected to unlawful discrimination

as prohibited by 42 U.S.C. §12101 et seq., for an award of compensatory and punitive

damages, pre-judgment and post-judgment interest as provided by law, for his costs

expended, reasonable attorneys’ fees, and for such other and further relief as this Court

deems just and proper, including equitable relief.

                                   COUNT II
                            ADA/ADAAA – RETALIATION

          52. Plaintiff incorporates herein by reference the allegations contained in the

preceding paragraphs as though fully set forth herein.

          53. Plaintiff complained to Defendant of the disability/perceived disability

discrimination under ADA/ADAAA to which Defendant subjected Plaintiff, as set forth

herein.

          54. Plaintiff’s complaints of disability/perceived disability discrimination and

opposition to Defendant’s hostile work environment, constituted legally protected

activities under 42 U.S.C. § 12101 et seq.

          55. By reason of Plaintiff’s complaints and opposition to discrimination and

harassment, Defendant retaliated against Plaintiff, in ways including, but not limited to:

                 a. Subjecting Plaintiff to harassing comments, as described herein;

                 b. Issuing Plaintiff unwarranted, pretextual write-ups following his

                    return to work after his workplace injury;


                                             8
      Case 2:19-cv-02588-HLT-JPO Document 1 Filed 09/27/19 Page 9 of 12




                c. Demanding Plaintiff to engage in activities that required repetitive

                    lifting of more than 50 pounds, despite Plaintiff’s ability and

                    willingness to perform his assigned job duties such as sweeping,

                    sewing, etc. with or without reasonable accommodation.

                d. Generally subjecting Plaintiff to unwarranted criticism and a

                    harassing and offensive work environment, in retaliation for his

                    participation   in   protected    activities   and   his   opposition   to

                    disability/perceived disability discrimination.

         56. At all times mentioned herein, before and after, the above-referenced

individuals were agents, servants, and employees of Defendant and were at all times

acting within the course and scope of their employment.

         57. Defendant’s retaliation against Plaintiff was intentional, willful, and

malicious, and constituted a willful violation of Plaintiff’s federally protected rights.

         58. At the time Defendant engaged in retaliatory acts directed at Plaintiff,

Defendant knew that such retaliation was unlawful.

         59. The actions and conduct set forth herein were outrageous and showed evil

motive or reckless indifference or conscious disregard for the rights of Plaintiff and

therefore Plaintiff is entitled to punitive damages from Defendant to punish and deter

Defendant and others from like conduct.

         60. As a direct and proximate cause of the actions and conduct set forth herein,

Plaintiff has suffered and will continue to suffer damages, including lost wages, loss of

enjoyment of life, mental anguish, and emotional distress, including stress, anxiety,

humiliation and degradation.



                                              9
     Case 2:19-cv-02588-HLT-JPO Document 1 Filed 09/27/19 Page 10 of 12




      WHEREFORE, Plaintiff prays for judgment against Defendant on Count II of his

Complaint, for a finding that he has been subjected to unlawful retaliation prohibited by

42 U.S.C. §12101 et seq.; for an award of compensatory and punitive damages; equitable

relief; for his costs expended; for his reasonable attorneys’ fees as provided by 42 U.S.C.

§12101 et seq. and for such other relief as this Court deems just and proper.

                          COUNT III
      RETALIATORY DISCHARGE IN VIOLATION OF PUBLIC POLICY

         61. Plaintiff incorporates herein by reference the above allegations and

paragraphs as though fully set forth herein.

         62. Plaintiff availed himself of Kansas workers’ compensation benefits in the

form of medical treatment.

         63. Defendant had knowledge of Plaintiff’s workers compensation claim injury

on or soon after August 16, 2017.

         64. Plaintiff was terminated approximately four months after being cleared to

return to work with a permanent, long-term restriction after receiving medical treatment

for his workplace injury.

         65. Upon information and belief, Plaintiff was retaliatorily discharged because

he exercised rights and requested the benefits to which he was entitled under the Kansas

Workers’ Compensation Laws.

         66. Defendant violated Kansas law and public policy by discharging Plaintiff

from his employment because Plaintiff exercised his rights under the Kansas Workers’

Compensation statute as set forth in KSA §44-501 et seq.




                                            10
     Case 2:19-cv-02588-HLT-JPO Document 1 Filed 09/27/19 Page 11 of 12




        67. As a direct and proximate cause of the alleged wrongful discharge, Plaintiff

has incurred and will continue to incur lost income that he would have otherwise earned

and he is entitled to compensatory damages.

        68. As a direct and proximate cause of the alleged wrongful discharge Plaintiff

has experienced and will continue to experience lost wages, loss of enjoyment of life,

mental anguish, and emotional distress, including stress, anxiety, humiliation and

degradation.

        69. The actions and conduct set forth herein were outrageous, showed evil

motive or reckless indifference or conscious disregard for the rights of Plaintiff and

others, and were willful, wanton, and malicious, and therefore Plaintiff is entitled to

punitive damages from Defendant, to punish Defendant and deter Defendant and others

from similar conduct.

      WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant in

the form of compensatory damages, including lost wages, loss of enjoyment of life, mental

anguish, and emotional distress, including stress, anxiety, humiliation and degradation,

punitive damages, and for his costs expended and for such further and equitable relief as

this Court deems just and proper.

                            DEMAND FOR JURY TRIAL

      Plaintiff requests a jury trial on all issues pursuant to FRCP Rule 38.

                        DESIGNATION OF PLACE OF TRIAL

      Plaintiff designates Kansas City, Kansas, as the place of trial.




                                            11
Case 2:19-cv-02588-HLT-JPO Document 1 Filed 09/27/19 Page 12 of 12




                                     Respectfully submitted,

                                     HOLMAN SCHIAVONE, LLC



                                 By: /s/ Brandon L. Corl ___________
                                    Anne Schiavone, Kansas Bar #19669
                                    Brandon Corl, Kansas Bar #23043
                                    4600 Madison Avenue, Suite 810
                                    Kansas City, Missouri 64112
                                    Telephone: 816.283.8738
                                    Facsimile: 816.283.8739
                                    aschiavone@hslawllc.com
                                    bcorl@hslawllc.com

                                     ATTORNEYS FOR PLAINTIFF




                                12
